Citation Nr: 0613677	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right hip injury.

2.  Entitlement to service connection for defective hearing.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for residuals of a 
right ankle injury.

6.  Entitlement to service connection for left Achilles 
tendinitis.

7.  Entitlement to service connection for a right 
patellofemoral disorder as residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1979 to April 1982.  
She subsequently had a number of years in the Reserves.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, TX.

The veteran was scheduled for a personal hearing via 
videoconferencing at the RO in April 2006; she cancelled that 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records prior to 1982 are 
relatively numerous and confirm that she had complaints 
and/or injuries to virtually all of the areas on which she 
has brought this appeal.

She was released from service in 1982 at which time she was 8 
months pregnant.  As a result, her separation examination was 
less than optimal.  Her MOS was one in which she was probably 
exposed to noise.

Official service department documentation in the file 
indicates that she was married while in service, and thus had 
two names, and that it was unclear that all records had been 
obtained.  It is also of record that she bore children in 
1979 and 1982, and that at least the second was born in a 
military facility in KS.  

It is entirely possible that additional clinical evidence 
with regard to her status and health at that time might be 
found in her husband's records as a result.  His name and 
identification number(s) as her sponsor are reflected in a VA 
Form 21-3101 in the file, dated May 23, 1990.

Some post-active duty Reserve records are in the file, again 
basically confirming that she had ongoing problems with some 
of these alleged disabilities including various orthopedic 
problems, and findings such as hearing loss in 1986, recent 
peripheral neuropathy, etc.

The veteran has recently indicated that she knows of no 
further evidence that might be available.  Some private 
treatment records are in the file.

A VA examination was recently undertaken and is of record.  
At that time, the examiner apparently reviewed service 
records, but there is no indication in any of the commentary 
therein that the examiner addressed the Reserve records as 
either a potential for reactivation time in service and/or as 
tantamount to  records of post-service private care.

And while the veteran has specifically indicated that she had 
no further evidence to submit, it is unclear that she fully 
understands that it is not clinical information with regard 
to her current status that is required, but rather, some sort 
of evidentiary support for chronicity of the stated 
disorder(s) following service.

Due to revisions in pertinent regulations, VA has an added 
obligation to ensure a veteran of comprehensive due process 
and assistance in development of pertinent evidence. 

In that regard, the Board finds that additional development 
might be worthwhile.  Accordingly, the case is REMANDED for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  She should be asked to identify 
care in the period soon after separation, 
and these records should be obtained; the 
RO should assist as possible.

She should be asked to consider 
facilitation of release of her husband's 
records which may contain records relating 
to her; and after properly identified, 
these should be obtained for their 
contents as relate to the veteran's whose 
appeal is at hand.

Complete Reserve records should be 
obtained and added to the file.  The 
service department should also be asked to 
certify any periods of ACDUTRA or 
INACDUTRA.

If she was employed, in school, took out 
insurance, etc., or can provide other 
collateral information for care or 
examination of the alleged disabilities in 
the period since service, with emphasis on 
the 1980's and early 1990's, these records 
should also be obtained, with the 
assistance of the RO as possible.

2.  The veteran should then be examined by 
VA examiners who should review all of the 
clinical evidence, to include post-service 
documentation such as from Reserves 
(particularly from the 1980's, soon after 
separation from active duty), and provide 
opinions as to the etiology, duration and 
nature of her current problems; and 
specifically, whether it is as likely as 
not that any of these disabilities are of 
service origin, or may be so presumed.  
All necessary testing should be done 
including X-rays of all involved joints 
and audiometry.  The examiner must 
annotate the opinion to pertinent evidence 
in the file.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued, 
and the veteran and her representative 
should be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

